Citation Nr: 0808830	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-14 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals, meniscal tear, right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to February 
2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA), Regional 
Office (RO) which increased a zero percent evaluation to 20 
percent for lumbar strain and 10 percent for postoperative 
residuals, meniscal tear, right knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the January 2008 hearing before the undersigned, the 
veteran testified that he currently receives treatment at the 
McGuire VA pain clinic, to include receiving injections.  The 
Board notes that these reports are not of record.  Thus, 
additional development in this regard is warranted.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records 
are considered part of the record on appeal since they are 
within VA's constructive possession).

The Board acknowledges that the veteran received a VA 
examination in August 2006.  However, during the hearing, he 
stated that since his 2006 VA examination his conditions have 
worsened.  He stated that he has lost about four weeks of 
work in 2007 due to his back pain.  He described his daily 
flare-ups as a seven on a scale of 1-10.  He also said he has 
also undergone a decrease in his range of motion.  As to the 
veteran's right knee condition, he reported that his knee 
experiences locking, instability and decreased motion.  Given 
the veteran's testimony, the Board finds that a new VA 
examination is needed to ascertain the current level of 
severity for the veteran's lumbar spine and right knee 
disabilities.  VA must afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to August 2006, the date of the most 
recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  If the records identified by the 
veteran cannot be obtained, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran and 
his representative should be informed of 
any such problem.

2.  The veteran should be scheduled for 
the appropriate VA examination(s) in order 
to determine the current nature and 
severity of his lumbar strain and 
postoperative residuals, meniscal tear, 
right knee.  The claims folder and a copy 
of this remand must be made available to 
the examiner(s) prior to the examination 
for review.  Such review should be 
indicated on the examination report.  

All signs and symptoms of his disabilities 
should be described in detail.  The 
examiner should conduct range of motion 
testing.  He/she should also render 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  

In addition, the examiner should indicate 
whether, and to what extent, the veteran 
likely experiences functional loss due to 
pain, and/or any of the other symptoms 
noted above, during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner should also render an opinion as 
to the effect, if any, on the veteran's 
current level of occupational impairment.

3.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed, which 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  All notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, (2007), and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), must be fully met.

4.  When the development requested has 
been completed, the matters on appeal 
should be readjudicated.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



